  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 1 of 16 Page ID #1



60.4079
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 WESTFIELD INSURANCE COMPANY,                                   )
                                                                )
                                      Plaintiff,                )
           v.                                                   )
                                                                )
 PEPSI MIDAMERICA CO., and                                      )
 CHARLES HALL, on behalf of himself and other                   )
 similarly situated individuals                                 )
                                                                )
                                   Defendants.                  )

                     COMPLAINT FOR DECLARATORY JUDGMENT

          NOW COMES the Plaintiff, WESTFIELD INSURANCE COMPANY (hereinafter

“Westfield”), by and through its attorney, Peter G. Syregelas of LINDSAY, PICKETT &

POSTEL, LLC, and for its Complaint for Declaratory Judgment against the Defendants, PEPSI

MIDAMERICA CO. (“Pepsi MidAmerica) and CHARLES HALL, on behalf of himself and other

similarly situated individuals (“Hall”), alleges as follows:

                                          INTRODUCTION

          1.    In this declaratory judgment action, Westfield seeks a declaration that it owes no

duty to defend or indemnify Pepsi MidAmerica under two sequential policies of insurance issued

to it, with respect to a class action lawsuit filed by Hall, alleging that his employer, Pepsi

MidAmerica, violated the Illinois Biometric Information Privacy Act, 740 ILCS 14/1 (“BIPA”) by

unlawfully collecting his and other employees’ biometric data, specifically a scan of their hands.

                                           THE PARTIES

          2.    Westfield is an Ohio corporation, which maintains its principal place of business in

Westfield Center, Ohio. Westfield is a citizen of Ohio.

          3.    Pepsi MidAmerica is a Missouri corporation with its principal place of business in
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 2 of 16 Page ID #2



Williamson County, Illinois. Pepsi MidAmerica is a citizen of both Missouri and Illinois.

        4.      Hall is a citizen of Illinois. Hall is named herein only in that he may be deemed a

necessary party with an interest in the subject matter of this action. Westfield seeks no relief from

Hall, other than to the extent, if any, that he is interested in the subject matter of this action, that

he be bound by the judgment sought herein. If Hall will sign a stipulation to that effect, then

Westfield will voluntarily dismiss him as a defendant.

                                     JURISDICTION AND VENUE

        5.      No defendant is a citizen of the plaintiff’s state of citizenship, Ohio, so diversity of

citizenship exists.

        6.      The amount in controversy exceeds $75,000 exclusive of interest and costs.

Although this complaint seeks no monetary damages—rather, it seeks only declaratory relief—the

effect of granting that relief would be to void coverage for a loss exceeding $75,000 in value.

        7.      This Court therefore has original jurisdiction of this matter pursuant to 28 U.S.C.

§1332(a).

        8.      Venue is proper under 28 U.S.C. §1391 because a substantial part of the events or

omissions giving rise to this claim occurred within the Southern District of Illinois.

        9.      An actual controversy exists between the parties, and pursuant to 28 U.S.C. §2201,

this Court has the authority to grant the relief requested.

                                  THE UNDERLYING COMPLAINT

        10.     The underlying complaint was filed on or about February 2, 2018 (A complete copy

of the underlying complaint is attached hereto as Exhibit A).

        11.     Hall alleges that he worked for Pepsi MidAmerica in Williamson County, Illinois.

Ex. A at ¶ 1.




                                                   2
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 3 of 16 Page ID #3



       12.     The underlying complaint alleges that Pepsi MidAmerica requires employees to

have their hands scanned by a biometric timekeeping device. Ex. A at ¶ 2.

       13.     Pepsi MidAmerica allegedly collected Hall’s handprint data in its databases,

without providing Hall a written release allowing Pepsi MidAmerica to collect or store his data

and Pepsi MidAmerican has not made the required disclosures concerning the collection, storage,

use, or destruction of the biometric date. Ex A. at ¶ 11.

       14.     Hall alleges that Pepsi MidAmerica has violated BIPA, 740 ILCS 14/1, by

unlawfully and improperly disclosing his and the proposed class members’ biometric data to out-

of-state third-party vendors. Ex. A at ¶ 12.

       15.     The underlying complaint sets forth two counts for violation of BIPA against Pepsi

MidAmerica.

       16.     Count I of the underlying complaint seeks statutory damages of $1,000 for each

violation of BIPA, attorneys’ fees and costs as provided for by BIPA, and pre- and post-judgment

interest. Ex. A at ¶¶ 100-112.

       17.     Count II seeks injunctive relief compelling Pepsi MidAmerica to comply with the

terms of the BIPA. Ex. A at ¶¶ 113-125.

                                       TENDER OF DEFENSE

       18.     Pepsi MidAmerica provided notice of the complaint on April 15, 2020, and

Westfield refused to accept the tender of defense for the reasons herein stated. (A copy of the

tender is attached hereto as Exhibit D).

                                    THE WESTFIELD POLICIES

       19.     Westfield issued a Commercial Insurance Coverage Policy, policy number CMM

1589263, containing general liability and umbrella coverage to Pepsi MidAmerica Co. as the




                                                  3
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 4 of 16 Page ID #4



named insured, effective on an occurrence basis for a policy period of July 1, 2014 to July 1, 2015,

The policy was renewed once, with an inception date of July 1, 2015 (“the Westfield policies”).

The policies’ Commercial General Liability Coverage Part provides for liability limits of $1

million per occurrence, $1 million in Personal and Advertising Injury limits and $2 million in the

aggregate. The policies also contain umbrella coverage with liability limits of $10 million, $10

million in Personal and Advertising Injury limits and $10 million in the aggregate. The policies

contain a $1,000 deductible. Copies of the Westfield policies are attached as Exhibits B and C.

              Commercial General Liability Coverage Form and Endorsements

       20.     Both policies contain the same Commercial General Liability Coverage Form, CG

00 01 04 13. The Westfield policies are intended to be interpreted as wholes, but for the

convenience of the Court and counsel, Westfield sets forth certain pertinent provisions from the

policies’ Personal and Advertising Injury coverage part of the Commercial General Liability

Coverage Form, as follows:

       SECTION I – COVERAGES

       COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY

       1.      Insuring Agreement

               a.      We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of "personal and advertising injury" to
                       which this insurance applies. We will have the right and duty to
                       defend the insured against any "suit" seeking those damages.
                       However, we will have no duty to defend the insured against any
                       "suit" seeking damages for "personal and advertising injury" to
                       which this insurance does not apply. We may, at our discretion
                       investigate any offense and settle any claim or "suit" that may
                       result.***

                                             *****
       2.      Exclusion

               This insurance does not apply to:


                                                   4
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 5 of 16 Page ID #5




         a.    Knowing Violation Of Rights Of Another

               “Personal and advertising injury” caused by or at the direction of the
               insured with the knowledge that the act would violate the rights of
               another and would inflict “personal and advertising injury.”

                                     *****

         p.    Recording And Distribution Of Material Or Information In
               Violation Of Law

                      "Personal and advertising injury" arising directly or
                      indirectly out of any action or omission that violates or is
                      alleged to violate:

                      (1)     The Telephone Consumer Protection Act (TCPA),
                              including any amendment of or addition to such law;
                      (2)     The CAN-SPAM Act of 2003, including any
                              amendment of or addition to such law;
                      (3)     The Fair Credit Reporting Act (FCRA), and any
                              amendment of or addition to such law, including the
                              Fair and Accurate Credit Transaction Act (FACTA);
                              or
                      (4)     Any federal, state or local statute, ordinance or
                              regulation, other than the TCPA, CAN-SPAM Act of
                              2003 or FCRA and their amendments and additions,
                              that addresses, prohibits, or limits the printing,
                              dissemination, disposal, collecting, recording,
                              sending, transmitting, communicating or distribution
                              of material or information.

                                     *****

    SECTION V – DEFINITIONS

                                     *****

               14.    "Personal and advertising injury" means injury, including
               consequential "bodily injury", arising out of one or more of the
               following offenses:

               a.     False arrest, detention or imprisonment;
               b.     Malicious prosecution;
               c.     The wrongful eviction from, wrongful entry into, or invasion
                      of the right of private occupancy of a room, dwelling or


                                         5
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 6 of 16 Page ID #6



                                  premises that a person occupies, committed by or on behalf
                                  of its owner, landlord or lessor;
                           d.     Oral or written publication, in any manner, of material that
                                  slanders or libels a person or organization or disparages a
                                  person's or organization's goods, products or services;
                           e.     Oral or written publication, in any manner, of material that
                                  violates a person's right of privacy;
                           f.     The use of another's advertising idea in your
                                  "advertisement"; or
                           g.     Infringing upon another's copyright, trade dress or slogan in
                                  your "advertisement".

                                                *****

        21.     Both policies contain the same Employment – Related Practices Exclusion, Form

CG 21 47 12 07, which alters the Commercial General Liability Coverage part of the policies and

states in relevant part:

                   EMPLOYMENT-RELATED PRACTICES EXCLUSION

        This endorsement modifies insurance provided under the following:

                COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                             *****

        B.      The following exclusion is added to Paragraph 2., Exclusions of Section I
                – Coverage B – Personal And Advertising Injury Liability:

                This insurance does not apply to:

                “Personal and advertising injury” to:

                (1)        A person arising out of any:

                           (a)    Refusal to employ that person;
                           (b)    Termination of that person’s employment; or
                           (c)    Employment-related practices, policies, acts or omissions,
                                  such as coercion, demotion, evaluation, reassignment,
                                  discipline, defamation, harassment, humiliation or
                                  discrimination directed at that person; or

                (2)        The spouse, child, parent, brother or sister of that person as a
                           consequence of "personal and advertising injury" to that person at



                                                    6
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 7 of 16 Page ID #7



                       whom any of the employment-related practices described in
                       Paragraphs (a), (b) or (c) above is directed.

               This exclusion applies:

               (1)     Whether the injury-causing event described in Paragraphs (a), (b) or
                       (c) above occurs before employment, during employment or after
                       employment of that person;
               (2)     Whether the insured may be liable as an employer or in any other
                       capacity; and
               (3)     To any obligation to share damages with or repay someone else who
                       must pay damages because of the injury.

       22.     The latter policy (2015/2016) contains the EXCLUSION – ACCESS OR

DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-

RELATED LIABILITY – WITH LIMITED BODILY INJURY EXCEPTION, Form CG 21 06 05

14. The endorsement modifies the Commercial General Liability Coverage part and provides in

relevant part as follows:

                       EXCLUSION – ACCESS OR DISCLOSURE OF
                    CONFIDENTIAL OR PERSONAL INFORMATION AND
                      DATA-RELATED LIABILITY – WITH LIMITED
                            BODILY INJURY EXCEPTION

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       B.      The following is added to Paragraph 2. Exclusions of Section I – Coverage
               B – Personal And Advertising Injury Liability:

               2.      Exclusions

                       This insurance does not apply to:

                       Access Or Disclosure Of Confidential Or Personal Information

                       “Personal and Advertising Injury” arising out of any access to or
                       disclosure of any person's or organization's confidential or personal
                       information, including patents, trade secrets, processing methods,




                                                 7
  Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 8 of 16 Page ID #8



                      customer lists, financial information, credit card information, health
                      information or any other type of nonpublic information.

                      This exclusion applies even if damages are claimed for notification
                      costs, credit monitoring expenses, forensic expenses, public
                      relations expenses or any other loss, cost or expense incurred by you
                      or others arising out of any access to or disclosure of any person’s
                      or organization’s confidential or personal information.

             Commercial Liability Umbrella Coverage Form and Endorsements

       23.    Both policies contain the same Commercial Liability Umbrella Coverage Form, CU

00 01 04 13. The Westfield policies are intended to be interpreted as wholes, but for the

convenience of the Court and counsel, Westfield sets forth certain pertinent provisions from the

Umbrella Coverage Form’s Personal and Advertising Injury coverage part, as follows:

       SECTION I – COVERAGES

       COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY

       1.     Insuring Agreement

              a.      We will pay on behalf of the insured the “ultimate net loss” in excess
                      of the “retained limit” because of “personal and advertising injury”
                      to which this insurance applies. We will have the right and duty to
                      defend the insured against any "suit" seeking damages for such
                      “personal and advertising injury” when “underlying insurance” does
                      not provide coverage or the limits of “underlying insurance” have
                      been exhausted. When we have no duty to defend, we will have the
                      right to defend, or to participate in the defense of, the insured against
                      any other “suit” seeking damages to which this insurance may apply.
                      However, we will have no duty to defend the insured against any
                      “suit” seeking damages for “personal and advertising injury” to
                      which this insurance does not apply. At our discretion, we may
                      investigate any offense that may involve this insurance and settle
                      any resultant claim or “suit” for which we have the duty to
                      defend.***

                                             *****
       2.     Exclusions

              This insurance does not apply to:




                                                  8
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 9 of 16 Page ID #9



         a.    “Personal and advertising injury”:

               (1)    Knowing Violation Of Rights Of Another

                      Caused by or at the direction of the insured with the
                      knowledge that the act would violate the rights of another
                      and would inflict “personal and advertising injury.”

                                    *****

               (14)   Employment-related Practices

                      To:

                      (a)     A person arising out of any:

                                    *****

                      (iii)   Employment-related practices, policies, acts
                              or omissions.

                                       ***

                      This exclusion applies whether the injury-causing event
                      described *** above occurs before employment, during
                      employment or after employment of that person.

                                    *****

                      (17)    Recording And Distribution Of Material Or
                              Information In Violation Of Law

                      Arising directly or indirectly out of any action or omission
                      that violates or is alleged to violate:

                      (1)     The Telephone Consumer Protection Act (TCPA),
                              including any amendment of or addition to such law;
                      (2)     The CAN-SPAM Act of 2003, including any
                              amendment of or addition to such law;
                      (3)     The Fair Credit Reporting Act (FCRA), and any
                              amendment of or addition to such law, including the
                              Fair and Accurate Credit Transaction Act (FACTA);
                              or
                      (4)     Any federal, state or local statute, ordinance or
                              regulation, other than the TCPA, CAN-SPAM Act of
                              2003 or FCRA and their amendments and additions,


                                        9
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 10 of 16 Page ID #10



                                    that addresses, prohibits, or limits the printing,
                                    dissemination, disposal, collecting, recording,
                                    sending, transmitting, communicating or distribution
                                    of material or information.

                                           *****

               SECTION V – DEFINITIONS

                                           *****

                       14.   "Personal and advertising injury" means injury, including
                             consequential "bodily injury", arising out of one or more of
                             the following offenses:

                       a.    False arrest, detention or imprisonment;
                       b.    Malicious prosecution;
                       c.    The wrongful eviction from, wrongful entry into, or invasion
                             of the right of private occupancy of a room, dwelling or
                             premises that a person occupies, committed by or on behalf
                             of its owner, landlord or lessor;
                       d.    Oral or written publication, in any manner, of material that
                             slanders or libels a person or organization or disparages a
                             person's or organization's goods, products or services;
                       e.    Oral or written publication, in any manner, of material that
                             violates a person's right of privacy;
                       f.    The use of another's advertising idea in your
                             "advertisement"; or
                       g.    Infringing upon another's copyright, trade dress or slogan in
                             your "advertisement".

                                           *****

       24.     The latter policy (2015/2016) contains the EXCLUSION – ACCESS OR

DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-

RELATED LIABILITY – WITH LIMITED BODILY INJURY EXCEPTION, Form CU 21 86 05

14. The endorsement modifies the Commercial Liability Umbrella Coverage part and provides in

relevant part as follows:

                    EXCLUSION – ACCESS OR DISCLOSURE OF
                 CONFIDENTIAL OR PERSONAL INFORMATION AND
                   DATA-RELATED LIABILITY – WITH LIMITED



                                              10
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 11 of 16 Page ID #11



                             BODILY INJURY EXCEPTION

       This endorsement modifies insurance provided under the following:

       COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                           *****

       B.     The following is added to Paragraph 2. Exclusions of Section I – Coverage
              B – Personal And Advertising Injury Liability:

              2.     Exclusions

                     This insurance does not apply to:

                     Access Or Disclosure Of Confidential Or Personal Information

                     “Personal and Advertising Injury” arising out of any access to or
                     disclosure of any person's or organization's confidential or personal
                     information, including patents, trade secrets, processing methods,
                     customer lists, financial information, credit card information, health
                     information or any other type of nonpublic information.

                     This exclusion applies even if damages are claimed for notification
                     costs, credit monitoring expenses, forensic expenses, public
                     relations expenses or any other loss, cost or expense incurred by you
                     or others arising out of any access to or disclosure of any person’s
                     or organization’s confidential or personal information.

                                     NOTICE PROVISIONS

       25.    The CGL coverage part obligates the insured to comply with certain conditions as

follows:

       SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS

                                             ***

       2.     Duties In The Event Of Occurrence, Offense, Claim Or Suit

              a.     You must see to it that we are notified as soon as practicable of an
                     "occurrence" or an offense which may result in a claim. To the
                     extent possible, notice should include:




                                              11
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 12 of 16 Page ID #12



                    (1)    How, when and where the "occurrence" or offense took
                           place;

                    (2)    The names and addresses of any injured persons and
                           witnesses; and

                    (3)    The nature and location of any injury or damage arising out
                           of the "occurrence" or offense.

             b.     If a claim is made or "suit" is brought against any insured, you must:

                    (1)    Immediately record the specifics of the claim or "suit" and
                           the date received; and

                    (2)    Notify us as soon as practicable.

                    You must see to it that we receive written notice of the claim or
                    "suit" as soon as practicable.

             c.     You and any other involved insured must:

                    (1)    Immediately send us copies of any demands, notices,
                           summonses or legal papers received in connection with the
                           claim or "suit[.]”

       26.   The Umbrella coverage part similarly obligates the insured to comply with the

following:

       3.    Duties In The Event Of Occurrence, Offense, Claim Or Suit

             a.     You must see to it that we are notified as soon as practicable of an
                    "occurrence" or an offense, regardless of the amount, which may
                    result in a claim. To the extent possible, notice should include:

                    (1)    How, when and where the "occurrence" or offense took
                           place;

                    (2)    The names and addresses of any injured persons and
                           witnesses; and

                    (2)    The nature and location of any injury or damage arising out
                           of the "occurrence" or offense.

             b.     If a claim is made or "suit" is brought against any insured, you must:




                                             12
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 13 of 16 Page ID #13



                           (1)     Immediately record the specifics of the claim or "suit" and
                                   the date received; and

                           (2)     Notify us as soon as practicable.

                           You must see to it that we receive written notice of the claim or
                           "suit" as soon as practicable.

                   c.      You and any other involved insured must:

                           (1)     Immediately send us copies of any demands, notices,
                                   summonses or legal papers received in connection with the
                                   claim or "suit"[.]

                                    COUNT I
   NO DUTY TO DEFEND OR INDEMNIFY PEPSI MIDAMERICA UNDER CGL COVERAGE PART

        27.        Westfield incorporates by reference paragraphs 1 through 26 above, as if set forth

fully herein.

        28.        Westfield has no duty to defend or indemnify Pepsi MidAmerica under the

Westfield policies, for one or more of the following reasons, pleading hypothetically or in the

alternative:

               a. The underlying complaint does not allege any “personal and advertising injury” in
                  that none of the “offenses” meeting that definition are alleged in the underlying
                  complaint.

               b. To the extent that the underlying complaint alleges “personal and advertising
                  injury,” such injury would have been caused by or at the direction of Pepsi
                  MidAmerica with the knowledge that the act would violate the rights of another
                  and would inflict such injury, and is thus excluded by the knowing violation
                  exclusion 2.a.

               c. To the extent that the underlying complaint alleges “personal and advertising
                  injury,” such injury arose directly or indirectly out of an action or omission that
                  violates or is alleged to violate a state statute that addresses, prohibits, or limits the
                  printing, dissemination, disposal, collecting, recording, sending, transmitting,
                  communicating or distribution of material or information, and is thus excluded by
                  the Recording and Distribution of Material or Information in Violation of Law
                  exclusion 2.p.




                                                      13
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 14 of 16 Page ID #14



               d. To the extent that the underlying complaint alleges “personal and advertising
                  injury,” such injury arose out of an employment-related practice and is thus
                  excluded by the Employment-Related Practices Exclusion endorsement.

               e. To the extent that the underlying complaint alleges “personal and advertising
                  injury,” such injury arose out of access to or disclosure of confidential or personal
                  information and is thus excluded by the Access or Disclosure of Confidential or
                  Personal Information endorsement.

               f. Pepsi MidAmerica failed to provide timely notice to Westfield of the underlying
                  suit, as required by the Westfield policy, which is a condition precedent to
                  coverage.

        29.       There may be other bases upon which Westfield can properly deny coverage and

Westfield reserves the right to plead them in the future.

        WHEREFORE, the Plaintiff, WESTFIELD INSURANCE COMPANY, prays that this

Honorable Court enter an Order finding and declaring that it does not owe a duty to defend or

indemnify PEPSI MIDAMERICA CO. under its CGL coverage part, against the allegations of the

underlying lawsuit filed by CHARLES HALL, on behalf of himself and other similarly situated

individuals, in the First Judicial Circuit Court of Illinois, Williamson County, Cause No. 2018 L

20, and for such other and further relief as this Court deems fair and just under circumstances.

                                   COUNT II
  NO DUTY TO DEFEND OR INDEMNIFY PEPSI MIDAMERICA UNDER UMBRELLA COVERAGE

        30.       Westfield incorporates by reference paragraphs 1 through 29 above, as if set forth

fully herein.

        31.       Westfield has no duty to defend or indemnify the Pepsi MidAmerica under the

Westfield policies, for one or more of the following reasons, pleading hypothetically or in the

alternative:

               a. The underlying complaint does not allege any “personal and advertising
                  injury” in that none of the “offenses” meeting that definition are alleged in
                  the underlying complaint.




                                                   14
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 15 of 16 Page ID #15



             b. To the extent that the underlying complaint alleges “personal and
                advertising injury,” such injury would have been caused by or at the
                direction of Pepsi MidAmerica with the knowledge that the act would
                violate the rights of another and would inflict such injury, and is thus
                excluded by the knowing violation exclusion 2a(1) of the Umbrella
                Coverage Form.

             c. To the extent that the underlying complaint alleges “personal and
                advertising injury,” such injury arose out of an employment-related practice
                and is thus excluded exclusion 2a(14) of the Umbrella Coverage Form.

             d. To the extent that the underlying complaint alleges “personal and
                advertising injury,” such injury arose directly or indirectly out of an action
                or omission that violates or is alleged to violate a state statute that addresses,
                prohibits, or limits the printing, dissemination, disposal, collecting,
                recording, sending, transmitting, communicating or distribution of material
                or information, and is thus excluded by the Recording and Distribution of
                Material or Information in Violation of Law exclusion 2a(17) of the
                Umbrella Coverage Form.

             e. To the extent that the underlying complaint alleges “personal and
                advertising injury,” such injury arose out of access to or disclosure of
                confidential or personal information and is thus excluded by the Access or
                Disclosure of Confidential or Personal Information endorsement, which
                modifies the Umbrella Coverage Form.

             f. Pepsi MidAmerica failed to provide timely notice to Westfield of the underlying
                suit, as required by the Westfield policy, which is a condition precedent to
                coverage.

       32.       There may be other bases upon which Westfield can properly deny coverage and

Westfield reserves the right to plead them in the future.

       WHEREFORE, the Plaintiff, WESTFIELD INSURANCE COMPANY, prays that this

Honorable Court enter an Order finding and declaring that it does not owe a duty to defend or

indemnify PEPSI MIDAMERICA CO. under its Umbrella coverage part, against the allegations

of the underlying lawsuit filed by CHARLES HALL, on behalf of himself and other similarly

situated individuals, in the First Judicial Circuit Court of Illinois, Williamson County, Cause No.

2018 L 20, and for such other and further relief as this Court deems fair and just under




                                                    15
Case 3:20-cv-00388-GCS Document 1 Filed 04/30/20 Page 16 of 16 Page ID #16



circumstances.




                                                  Respectfully submitted,

                                                  LINDSAY, PICKETT & POSTEL, LLC


                                                  By:__/s/ Peter G. Syregelas
                                                  One of the Attorneys for Plaintiff,
                                                  Westfield Insurance Company

Peter G. Syregelas
Direct Phone: 312-970-5661
psyregelas@lpplawfirm.com
LINDSAY, PICKETT & POSTEL, LLC
10 S. LaSalle St., Suite 1301
Chicago, Illinois 60603
Fax: (312) 629-1404
Firm No. 62461
Attorneys for Plaintiff Westfield Insurance Company




                                             16
